Citation Nr: 1734138	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-09 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for recurring sinusitis.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbosacral spine with total disc replacement L5-S1 (hereinafter "lumbar spine disability").

3.  Entitlement to an initial compensable rating for myofascial pain dysfunction.

4.  Entitlement to an initial compensable rating for coccidynia.

5.  Entitlement to an initial compensable rating for chorio retinal scars of the left eye.

6.  Entitlement to service connection for chronic allergic conjunctivitis and peripheral retinal degeneration.

7.  Entitlement to service connection for costochondritis. 

8.  Entitlement to service connection for fibrocystic breast disease.

9.  Entitlement to service connection for radiculopathy of the right upper extremity.

10.  Entitlement to service connection for radiculopathy of the left upper extremity.


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1983 to February 2011.  She had service in designated imminent danger pay areas in Haiti from January 1995 to June 1995; Afghanistan from December 2001 to August 2002, September 2007 to October 2007, and May 2009 to June 2009; and Iraq from November 2002 to June 2003 and March 2009 to April 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the course of the appeal, the claims file was transferred to the RO in Roanoke, Virginia.

Since the case was certified to the Board in June 2016, additional evidence relevant to claims on appeal has been obtained and associated with the record, which the Veteran waived initial Agency of Original Jurisdiction (AOJ) review in a May 2017 additional evidence response form.

The issues of entitlement to initial compensable ratings for myofascial pain dysfunction, coccidynia and chorio retinal scars of the left eye and service connection for chronic allergic conjunctivitis and peripheral retinal degeneration, costochondritis, fibrocystic breast disease, and radiculopathy of the right and left upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to May 15, 2015, the Veteran's service-connected recurring sinusitis was not manifested by at least one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or at least non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.

2.  Since May 15, 2015, the Veteran's service-connected recurring sinusitis has been manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting without radical surgery or near constant sinusitis.

3.  For the entire initial appeal period, the Veteran's service-connected lumbar spine disability has not been manifested by forward flexion less than 60 degrees, combined range of motion less than 120 degrees, abnormal gait or contour due to muscle spasm, guarding or tenderness, ankylosis, or any additional associated neurological abnormalities besides radiculopathy of the sciatic and femoral nerves of the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable rating for recurring sinusitis were not met prior to May 15, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6513 (2016).

2.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to an initial rating of 30 percent, and no higher, for recurring sinusitis have been met since May 15, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110(a); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6513.

3.  The criteria for entitlement to an initial rating in excess of 10 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110(a); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned for the issues of entitlement to higher initial ratings for recurring sinusitis, lumbar spine disability, and myofascial pain dysfunction, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim to include where warranted by law, and affording the claimant VA examinations.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected recurring sinusitis, lumbar spine disability, and myofascial pain dysfunction in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Recurring Sinusitis

The Veteran filed her initial claim requesting service connection for chronic sinusitis in January 2011.  In the June 2012 VA rating decision, service connection for recurring sinusitis was granted.  The Veteran was assigned a noncompensable (0 percent) evaluation for the entire appeal period effective from March 1, 2011 (date following separation from active service).  See 38 C.F.R. § 4.97, Diagnostic Code 6513.

The Board considers whether an initial compensable rating is warranted for recurring sinusitis at any time since March 1, 2011.

Under the General Rating Formula for Sinusitis (Diagnostic Codes 6510-6517), a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating, the maximum available, is warranted when following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97.

For VA compensation purposes, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id. at Note.

At the July 2013 VA examination for sinusitis, the Veteran was diagnosed with allergic rhinitis and history of sinusitis with no evidence of sinusitis at the examination.  The Veteran reported her ability to keep sinus infections at bay by using medications and that she had sinus surgery approximately in 2005.  The examiner did not note any clinical findings for sinusitis, and concluded "there are no sinus complaints and no evidence on examination (no tenderness over frontal or maxillary sinuses) which would support a diagnosis of chronic sinusitis."

In May 2015, the RO received the Veteran's submission of an examination for sinusitis completed by a private otolaryngologist.  While Dr. Y. I. did not indicate the Veteran's current condition included chronic sinusitis, she noted clinical evaluation revealed episodes of sinusitis and headaches, 7 non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months, no incapacitating episodes of sinusitis in the past 12 months, and prior endoscopic (not radical) sinus surgery during the Veteran's period of active service.

At a September 2016 VA examination for sinusitis, the Veteran was diagnosed with recurring sinusitis.  The Veteran reported worsening sinus headaches at least once a week, constant draining down the back of the throat and down the sinus, difficulty breathing through the nose due to swelling, and use of saline to flush twice a day.  The examiner characterized the Veteran's chronic sinusitis as pansinusitis, 7 or more non-incapacitating episodes of sinusitis in the past 12 months, and history of endoscopic (not radical) sinus surgery during the Veteran's period of active service. 

Review of VA and private treatment records are silent for any worsening sinus symptoms.

After review of the pertinent evidence of record discussed above, the Board finds the most probative evidence of record shows the Veteran's service-connected recurring sinusitis was not manifested by at least one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or at least non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge prior to May 15, 2015.  As such, an initial compensable rating is not warranted at any time prior to May 15, 2015.

Review of the evidentiary record since May 15, 2015 discussed above shows the Veteran's service-connected recurring sinusitis has been manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting without radical surgery or near constant sinusitis since May 15, 2015, the date of her private examination with Dr. Y. I.  As such, an initial rating of 30 percent, and no higher, is warranted since May 15, 2015.

Lumbar Spine Disability

The Veteran filed her initial claim requesting service connection for a back condition in January 2011.  In the June 2012 VA rating decision, service connection for lumbar spine disability was granted.  The Veteran was assigned a 10 percent disability rating for limited combined range of motion of the lumbar spine for the entire appeal period effective from March 1, 2011.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board considers whether an initial rating in excess of 10 percent for lumbar spine disability is warranted at any time since March 1, 2011.

Under the General Rating Formula for Disease and Injuries of the Spine (Diagnostic Codes 5235-5242), a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but less than 60 degrees, or combined range of motion of the lumbar spine not greater than 120 degrees, or muscle spasm, guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour; a 40 percent rating is warranted for forward flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent, the maximum available, is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note (2).

At the July 2013 VA examination for back (thoracolumbar spine) conditions, the Veteran reported treatment with medication and a TENS machine, constant pain in the lower spine centrally and across the lower back bilaterally, and flare ups.  She explained the pain is worse with sitting and standing too lung and makes her nauseous.  Upon clinical evaluation, she demonstrated forward flexion of the lumbar spine to 90 degrees and combined range of motion of the lumbar spine to 235 degrees with no objective evidence of painful motion or change after three repetitions due to less movement than normal and pain on movement.  There were also findings of arthritis, localized tenderness at the lumbar paraspinal muscles and SI joints and intervertebral disc syndrome (IVDS), but no findings of guarding or muscle spasms of the lumbar spine or incapacitating episodes.

In March 2016, the Veteran submitted a DBQ examination for back (thoracolumbar spine) conditions completed by her private OBGYN dated November 2015.  Dr. D. L. noted the Veteran has excessive fatigue, tenderness to palpation, even when trying to sit in a chair, guarding or muscle spasm of the thoracolumbar spine with normal gait and spine contour, and unable to sustain physical activity for moderate periods of time secondary to pain.  It was further noted the Veteran's lumbar spine disability was contributed by excess fatigability, painful movement, and interference with sitting and standing.

At an April 2017 VA examination for back (thoracolumbar spine) conditions, the Veteran reported she cannot sit, walk, or stand for extended periods and must constantly change positions, which affects productivity, and denied flare-ups of the thoracolumbar spine.  She also reported unable to go to work due to needing rest.  Upon clinical evaluation, she demonstrated forward flexion of the lumbar spine to 90 degrees and combined range of motion of the lumbar spine to 210 degrees (which included extension to 0 degrees) with painful motion on extension and no change in range of motion after three repetitions.  While the examiner noted findings of functional loss with repeated use over time due to pain, fatigue, lack of endurance, and incoordination, such findings were could not be measured in range of motion degrees.  There were also findings of localized tenderness or pain on palpation, pain with weight bearing, IVDS, or ankylosis.  The examiner further noted objective evidence of pain when the back is used in non-weight bearing and no change between active and passive range of motion findings.

Review of VA treatment records show ongoing reports of pain in the lumbar spine.  In August 2014, the Veteran demonstrated reduced range of motion of the lumbar (not measured in degrees) with pain.  In January 2015 and March 2015, the Veteran demonstrated no obvious deformity of the lumbar spine, flexion almost to 100 degrees, and almost no extension at all due to pain.  In June 2015, the Veteran demonstrated full range of motion (not measured in degrees)  with flexion, extension, lateral flexion, and lateral rotation, and no crepitus in cervical, thoracic, or lumbar spine.

After a review of the evidence discussed above since March 1, 2011, the Board finds that the Veteran's service-connected lumbar spine strain has not been manifested by forward flexion less than 60 degrees, combined range of motion less than 120 degrees, abnormal gait or contour due to muscle spasm, guarding or tenderness, or ankylosis.  The current symptomatology includes arthritis, painful motion, limited combined range of motion of the lumbar spine, interference with sitting and standing, tenderness, fatigue, lack of endurance, and incoordination; nevertheless, such symptomatology is contemplated in the currently assigned 10 percent disability rating.  In fact, her combined range of motion findings of the lumbar spine to 235 degrees and 210 degrees are within the rating criteria for a 10 percent disability rating.  As a result, an initial rating in excess of 10 percent is denied for service-connected lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Next, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the Board finds the Veteran's disability picture is not more closely approximated by an initial higher rating based on the presence of additional functional loss based on the criteria set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca, 8 Vet. App. at 206. 

After a review of the evidence discussed above, the Board finds that the functional equivalent of forward flexion less than 60 degrees, combined range of motion less than 120 degrees, abnormal gait, abnormal contour, or ankylosis is not shown at any time during the initial appeal period.  Such findings are not shown, even when considering the Veteran's reported symptomatology for the service-connected lumbar spine disability.  The Veteran's reported symptomatology do not, when viewed in conjunction with the medical evidence, tend to establish additional limitations of motion to the degree that would warrant a rating in excess of 10 percent for the service-connected lumbar spine disability at any time during the initial appeal period under 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.

The Board also considers whether a separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

At the outset, service connection has already been granted for radiculopathy of the sciatic nerves of the bilateral lower extremities and radiculopathy of the femoral nerves of the bilateral lower extremities, as noted in December 2014 and May 2016 VA rating decisions.  With regard to any other associated neurological abnormalities associated with the service-connected lumbar spine disability, the record is silent for any additional findings.  The March 2016 private and April 2017 VA DBQ examination for back (thoracolumbar spine) conditions included indications of "no" for the Veteran having any other objective neurological abnormalities or findings associated with the thoracolumbar spine.  Moreover, while VA treatment records document the Veteran's list of medications include for overactive bladder, a December 2013 record noted medication for stress incontinence and multiple records during the appeal period document the Veteran's denial of bowel or bladder incontinence associated with her lumbar spine disability.  As a result, the Board finds a separate evaluation for any associated objective neurological abnormality (other than radiculopathy of the bilateral lower extremities) associated with the service-connected lumbar spine disability is not warranted in this case.

The Board notes that the issue of service connection for a scar associated with the service-connected lumbar spine disability was granted in the June 2012 VA rating decision.  The Veteran did not file a timely notice of disagreement with the June 2012 VA rating decision for an initial compensable rating nor, as of this date, has filed a formal claim requested a compensable rating.

Lastly, the Board has considered the Veteran's reported history of symptomatology related to the service-connected recurring sinusitis and lumbar spine disability.  She is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran is not competent to identify specific level of her service-connected respiratory and musculoskeletal disabilities according to the appropriate Diagnostic Codes and relevant rating criteria.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered the possibility of staged ratings and finds that the scheduler ratings for the service-connected disabilities on appeal have been in effect for appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

Finally, a total disability rating based on individual unemployability has not been raised or warranted because the Veteran does not contend, and the evidence does not show, that the service-connected disabilities on appeal renders her unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

An initial compensable rating for recurring sinusitis prior to May 15, 2015 is denied; and an initial rating of 30 percent, and no higher, since May 15, 2015 is granted, subject to the regulations governing the award of monetary benefits. 

An initial rating in excess of 10 percent for a lumbar spine disability is denied.


REMAND

First, a remand is required to ensure there is a complete record upon which to decide the issues of entitlement to initial compensable ratings for myofascial pain dysfunction, coccidynia, and chorio retinal scars of the left eye.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159.

During the course of the appeal, the Veteran's service-connected myofascial pain dysfunction, coccidynia and chorio retinal scars of the left eye were last addressed in July 2013.  Since the July 2013 VA examination for fibromyalgia, VA treatment records document the Veteran's ongoing complaints and treatment for chronic pain syndrome and request for renewal of medication for chronic pain management in February 2017 and March 2017.  

Since the July 2013 VA examination for back (thoracolumbar spine) conditions, VA treatment records document the Veteran's reported coccyx pain in February 2014, April 2014, July 2014, August 2014, and April 2015; coccygeal pain in August 2014, December 2014, and January 2015; spinal cord stimulator trial lead placement for coccydynia in March 2015; and sharp pain down to her coccyx in June 2015.  

Since the July 2013 VA examination for eye conditions, VA treatment records also document the Veteran's reported blurry vision in September 2013, October 2013, April 2014, and September 2014.  

In light of these findings, additional examinations are needed to properly adjudicate the service-connected myofascial pain dysfunction, coccidynia, and chorio retinal scars of the left eye.

Next, a remand is needed for the issue of entitlement to service connection for chronic allergic conjunctivitis and peripheral retinal degeneration.  While the Board remands the issue of entitlement to an initial compensable rating for chorio retinal scars of the left eye, as noted above, that decision may impact the claim for chronic allergic conjunctivitis and peripheral retinal degeneration.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, a remand is required to ensure there is a complete record upon which to decide the issues of entitlement to service connection for costochondritis, fibrocystic breast disease, and radiculopathy of the bilateral upper extremities.  See 38 U.S.C.A. §§ 1117, 5103A(a) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the Veteran is a Persian Gulf Veteran as her DD Form 214 reflects that she served in the Southwest Asia theater of operations, specifically Iraq from November 2002 to June 2003 and March 2009 to April 2009.  See 38 U.S.C.A. § 101(33) (West 2014); 38 C.F.R. § 3.317(e)(2).

Review of service treatment records show diagnoses of costochondritis in June 2006 and fibrocystic breast disease in August 2004.  At the July 2013 VA DBQ examination for fibromyalgia, the Veteran reported anxiety causes chest tightness with frequent panic attacks and intermittent chest pain.  The VA examiner concluded, in part, that "[t]here is no current diagnosis of costochondritis [but] there appears to be an intermittent, acute condition, which may be related to her diagnosis of myofascial pain dysfunction and/or . . . her anxiety disorder."  Review of VA treatment records dated since March 1, 2011 (date following separation from active service) also document fibrocystic changes of breast with right upper outer quadrant cystic changes and inflammation in September 2011 and mammogram results showing heterogeneously dense breasts in December 2011 and January 2012.

Moreover, a December 2016 VA examination for peripheral nerves conditions document the following radiculopathy symptomatology in the right upper extremity (mild constant pain, moderate intermittent pain, mild paresthesias and/or dysesthesias, and moderate numbness) and in the left upper extremity (moderate constant pain, moderate intermittent pain, severe paresthesias and/or dysesthesias, and moderate numbness).  The Board acknowledges that a subsequent April 2017 VA DBQ examination for neck (cervical spine) conditions noted the Veteran does not have radicular pain or any signs or symptoms due to radiculopathy.  Nevertheless, the evidentiary record is silent for any post-service diagnosis of costochondritis, fibrocystic breast disease, or radiculopathy of either upper extremity or if the current symptomatology is attributable to an undiagnosed illness pursuant to her service in the Southwest Asia theater of operations, specifically Iraq from November 2002 to June 2003 and March 2009 to April 2009.  The evidentiary record is also unclear as to whether the Veteran's post-service findings of heterogeneously dense breasts represent only laboratory findings or an actual disability in and of itself for which VA compensation benefits are payable.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for the appropriate VA examination for her service-connected myofascial pain dysfunction.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  The examiner must specify in the report that these records have been reviewed.  

The examiner must determine the current severity of the Veteran's service-connected myofascial pain dysfunction, to include any functional impairment due to pain.  A complete rationale for any opinions expressed must be provided.

2.  Schedule the Veteran for the appropriate VA examination for her service-connected coccidynia.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  The examiner must specify in the report that these records have been reviewed.  

The examiner must determine the current severity of the Veteran's service-connected coccidynia, to include any functional impairment due to pain.  A complete rationale for any opinions expressed must be provided.

3.  Schedule the Veteran for the appropriate VA examination for her service-connected chorio retinal scars of the left eye.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  The examiner must specify in the report that these records have been reviewed.  

The examiner must determine the current severity of the Veteran's service-connected chorio retinal scars of the left eye.  A complete rationale for any opinions expressed must be provided.

The VA physician should also identify whether any other current eye-related diagnoses, to include chronic allergic conjunctivitis and peripheral retinal degeneration, exists at any time since March 1, 2011, and if so was it manifested in service or otherwise causally or etiologically related to an injury or event during her period of honorable service.  

A complete rationale for any opinions expressed must be provided.

4.  Obtain additional medical opinions from a qualified clinician for the Veteran's claimed costochondritis.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation and rationale for the opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology, such as chest pain.  If there is a medical basis to support or doubt the history provided by the Veteran in the file, the examiner should provide a fully reasoned explanation.

For any diagnosis of costochondritis identified since March 1, 2011, the examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the diagnosis is: 
a. related to the Veteran's active service from August 1983 to February 2011, to include diagnosis and treatment for costochondritis therein; 

b. caused by service-connected myofascial pain dysfunction or service-connected PTSD; or 
c. aggravated by the service-connected myofascial pain dysfunction or service-connected PTSD?

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

d. If the Veteran has any costochondritis-related symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that these symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

5.  Obtain additional medical opinions from a qualified clinician for the Veteran's claimed fibrocystic breast disease.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation and rationale for the opinions expressed must be provided.

The examiner should opine as to whether the Veteran's post-service findings of heterogeneously dense breasts (as noted in VA treatment records dated December 2011 and January 2012) represent only laboratory findings or a separate and distinct disability.

If a separate and distinct disability is identified, the examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the diagnosis is related to the Veteran's active service from August 1983 to February 2011, to include diagnosis of fibrocystic breast disease therein?

If the Veteran has any fibrocystic breast disease-related symptomatology that is not attributable to a known clinical diagnosis or laboratory findings, the examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that these symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

6.  Obtain additional medical opinions from a qualified clinician for the Veteran's claimed radiculopathy of bilateral upper extremities.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation and rationale for the opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology, such as pain and numbness.  If there is a medical basis to support or doubt the history provided by the Veteran in the file, the examiner should provide a fully reasoned explanation.

For any diagnosis of radiculopathy of the right or left upper extremities identified since March 1, 2011, the examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the diagnosis is:

a. related to the Veteran's active service from August 1983 to February 2011; 

b. caused by a service-connected disability, to include DJD of the cervical spine; or 

c. aggravated by a service-connected disability, to include DJD of the cervical spine.

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

If the Veteran has any radiculopathy symptomatology of either upper extremity that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that these symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

7.  Then, the AOJ should review the examination reports and medical opinions to ensure that the requested information was provided.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures.

8.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


